DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 10/21/2022 is acknowledged.  Claims 21, 26-27, 33-35, and 38-40 have been amended.  Claims 21-40 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112 rejections previously set forth in the Final Office Action mailed 04/21/2022.

Response to Arguments
Applicant’s arguments with respect to claims 21, 39, and 40 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 39 is objected to because of the following informalities: in the second to last line, “defines” should read --defined--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-28, and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein US 4,199,945 in view of Fujiwara et al. US 4,662,176.
Regarding claim 21, Finkelstein discloses:
An energy conversion system, comprising (see Fig. 3): 
a closed cycle engine comprising a first piston body 310, 312 defining a first piston chamber, and a second piston body 311, 313 defining a second piston chamber; 
wherein the closed cycle engine is oriented along a lateral axis, wherein the first piston body 310, 312 defines a first distal portion of the closed cycle engine and the second piston body 311, 313 defines a second distal portion of the closed cycle engine, the first distal portion and the second distal portion disposed at opposite regions of the lateral axis (see Fig. 3); and 
wherein the closed cycle engine comprises at least one of: 
a first working-fluid pathway (see conduit 362 or 363) providing fluid communication between the first piston chamber at the first piston body and the second piston chamber at the second piston body; or 
a second working-fluid pathway (see conduit 362 or 363) providing fluid communication between the second piston chamber at the second piston body and the first piston chamber at the first piston body.

	Finkelstein is silent regarding:
a regenerator having a regenerator conduit;
the first/second working-fluid pathways being a plurality of working-fluid pathways (Finkelstein schematically shows singular conduits/working-fluid pathways between chambers);
and wherein the first plurality of working-fluid pathways and/or the second plurality of working-fluid pathways include: i) a plurality of hot-side working fluid pathways providing fluid communication between the first piston chamber and the regenerator conduit of the regenerator; and ii) a plurality of cold-side working fluid pathways providing fluid communication between the regenerator conduit and the second piston chamber.
Fujiwara teaches (see Fig. 2):
a regenerator 5 having a regenerator conduit;
a plurality of working-fluid pathways 4, 6a;
and wherein the plurality of working-fluid pathways include: i) a plurality of hot-side working fluid pathways 4 providing fluid communication between the expansion chamber 1a (maps to the first piston chamber) and the regenerator conduit of the regenerator 5; and ii) a plurality of cold-side working fluid pathways 6a providing fluid communication between the regenerator conduit 5 and the compression space 3a (maps to the second piston chamber).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Finkelstein as taught by Fujiwara to provide a regenerator for the advantages of storing heat from one cycle to be used in the next cycle to achieve greater thermal efficiency and higher power, and to provide the first/second working-fluid pathways as a plurality of working-fluid pathways for the advantages of providing a greater heat transfer surface area and thus higher heat transfer coefficient to transfer sufficient heat for achieving high power. 

Regarding claim 22, the combination of Finkelstein and Fujiwara teaches:
a piston assembly comprising a first piston 342, 352 disposed within the first piston chamber, a second piston 343, 353 disposed within the second piston chamber, and a connection member 341, 351 coupled to the first piston and the second piston at respectively opposite ends of the connection member (Finkelstein Fig. 3).

Regarding claim 23, the combination of Finkelstein and Fujiwara teaches:
wherein the piston assembly is a free piston assembly (Finkelstein col. 10, l. 55, col. 13, l. 45).

Regarding claim 26, the combination of Finkelstein and Fujiwara teaches:
wherein the first piston chamber 310, 312 comprises a first expansion chamber 347, 356 and a first compression chamber 348, 358, wherein the first piston 342, 352 separates the first expansion chamber from the first compression chamber, and wherein the second piston chamber 311, 313 comprises a second expansion chamber 350, 357 and a second compression chamber 349, 359, wherein the second piston 343, 353 separates the second expansion chamber from the second compression chamber (Finkelstein Fig. 3).

Regarding claim 27, the combination of Finkelstein and Fujiwara teaches:
wherein the first plurality of working-fluid pathways 363 provide fluid communication between the first expansion chamber 356 and the second compression chamber 349; or 
wherein the second plurality of working-fluid pathways 362 provide fluid communication between the second expansion chamber 357 and the first compression chamber 348 (Finkelstein Fig. 3).

Regarding claim 28, the combination of Finkelstein and Fujiwara as set forth above is silent regarding:
wherein the first piston body comprises a first dome structure defining a portion of the first expansion chamber, and wherein the second piston body comprises a second dome structure defining a portion of the second expansion chamber; and wherein the first piston has a rounded shape corresponding to the first dome structure, and wherein the second piston has a rounded shape corresponding to the second dome structure.
However, Fujiwara further teaches (see Fig. 2):
wherein the piston body 15 comprises a dome structure defining a portion of the expansion chamber 1a; and wherein the piston 24 has a rounded shape corresponding to the dome structure (“The domed cylinder has a smoothly-changing cross-sectional shape so that stress concentrations will not develop therein.” Abstract).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Finkelstein and Fujiwara as set forth above with the further teachings of Fujiwara to provide the first and second piston bodies with dome structures and the first and second pistons with correspondingly rounded shapes for the advantage of preventing stress concentrations from developing (Fujiwara abstract). 

Regarding claim 32, the combination of Finkelstein and Fujiwara teaches:
wherein the first piston body 310, 312 defines an additional first piston chamber 347, 348 and the second piston body 311, 313 defines an additional second piston chamber 357, 359; 
wherein the first piston chamber 356, 358 comprises a first expansion chamber 356 and a first compression chamber 358, and wherein the second piston chamber 349, 350 comprises a second expansion chamber 350 and a second compression chamber 349; 
wherein the additional first piston chamber 347, 348 comprises an additional first expansion chamber 347 and an additional first compression chamber 348, and wherein the additional second piston chamber 357, 359 comprises an additional second expansion chamber 357 and an additional second compression chamber 359 (Finkelstein Fig. 3).

Regarding claim 33, the combination of Finkelstein and Fujiwara teaches:
wherein the first plurality of working-fluid pathways 363 provide fluid communication between the first expansion chamber 356 at the first piston body and the second piston chamber 349 at the second piston body, and 
wherein the closed-cycle engine further comprises: an additional first plurality of working-fluid pathways 362 providing fluid communication between the additional first piston chamber 348 at the first piston body and the additional second expansion chamber 357 at the second piston body (Finkelstein Fig. 3).

Regarding claim 34, the combination of Finkelstein and Fujiwara teaches:
a first heater body (of heater tubes 4) disposed in proximity to the first piston body 15, wherein the first plurality of working-fluid pathways and the additional first plurality of working-fluid pathways 4, 6a are in thermal communication with the first heater body; and
a first cold side heat exchanger 6, wherein the first plurality of working-fluid pathways and the additional first plurality of working-fluid pathways 4, 6a are in thermal communication with the first cold side heat exchanger (Fujiwara Fig. 2).

Regarding claim 35, the combination of Finkelstein and Fujiwara teaches:
wherein the second plurality of working-fluid pathways 363 provide fluid communication between the second compression chamber 349 at the second piston body and the first piston chamber 356 at the first piston body, and 
wherein the closed-cycle engine further comprises: an additional second plurality of working-fluid pathways 362 that provide fluid communication between the additional second piston chamber 357 at the second piston body and the additional first compression chamber 348 at the first piston body (Finkelstein Fig. 3).

Regarding claim 36, the combination of Finkelstein and Fujiwara teaches:
a second heater body (of heater tubes 4) disposed in proximity to the second piston body 15, wherein the second plurality of working-fluid pathways and the additional second plurality of working-fluid pathways 4, 6a are in thermal communication with the second heater body; and 
a second cold side heat exchanger 6, wherein the second plurality of working-fluid pathways and the additional second plurality of working-fluid pathways 4, 6a are in thermal communication with the second cold side heat exchanger (Fujiwara Fig. 2).

Regarding claim 37, the combination of Finkelstein and Fujiwara teaches:
wherein the first piston body 310, 312 defines a plurality of first piston chambers, the second piston body 311, 313 defines a plurality of second piston chambers, and wherein the closed cycle engine comprises a plurality of piston assemblies, respective ones of the plurality of piston assemblies comprising a respective first piston 342, 352 disposed within a respective one of the plurality of first piston chambers 310, 312, a respective second piston 343, 353 disposed within a respective one of the plurality of second piston chambers 311, 313, and a respective connection member 341, 351 coupled to the respective first piston and the respective second piston at respectively opposite ends of the respective connection member; 
wherein the plurality of first piston chambers 310, 312 are disposed in circumferential arrangement about the first piston body relative to the lateral axis of the closed cycle engine, and wherein the plurality of second piston chambers 311, 313 are disposed in circumferential arrangement about the second piston body relative to the lateral axis of the closed cycle engine (Finkelstein Fig. 3).

Regarding claim 38, the combination of Finkelstein and Fujiwara teaches:
wherein the plurality of first piston chambers 310, 312 respectively comprise a first expansion chamber 347, 356 and a first compression chamber 348, 358, and wherein the plurality of second piston chambers 311, 313 respectively comprise a second expansion chamber 350, 357 and a second compression chamber 349, 359; and 
wherein an expansion chamber 356 at the first end is connected to a respective compression chamber 349 at the opposing second end, an expansion chamber 357 at the second end is connected to a respective compression chamber 348 at the opposing first end, an expansion chamber 347 at the first end is connected to a respective compression chamber 358 at the same first end, and an expansion chamber 350 at the second end is connected to a respective compression chamber 359 at the same second end (Finkelstein Fig. 3).
The combination of Finkelstein and Fujiwara is silent regarding:
wherein two expansion chambers at the first end are each connected to respective compression chambers at the opposing second end, two expansion chambers at the second end are each connected to respective compression chambers at the opposing first end, two expansion chambers at the first end are each connected to respective compression chambers at the same first end, and two expansion chambers at the second end are each connected to respective compression chambers at the same second end.
However, it would have been obvious to a person having ordinary skill at the time the invention was filed to provide two of the engines next to one another (and thus two of each of the expansion chambers and the associated connections) to double the output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04 VI. B.

Regarding claim 39, the combination of Finkelstein and Fujiwara teaches:
wherein the first plurality of working-fluid pathways 363 extend between respective first ends and second ends, the first ends being defined by respective ones of a plurality of piston chamber 356 apertures defined at the first piston body 312 and the second ends being defined by respective ones of a plurality of piston chamber 349 apertures defined at the second piston body 311 (Finkelstein Fig. 3).
The combination of Finkelstein and Fujiwara as set forth above is silent regarding:
the first ends being defined by respective ones of a plurality of piston chamber apertures defined at a dome structure of the first piston body and the second ends being defined by respective ones of a plurality of piston chamber apertures defined at a planar structure of the second piston body.
However, Fujiwara further teaches:
the first ends (of the plurality of working-fluid pathways 4, 6a) being defined by respective ones of a plurality of piston chamber 1a apertures defined at a dome structure of the piston body 15 and the second ends being defined by respective ones of a plurality of piston chamber 3a apertures defined at a planar structure of the piston body 15.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Finkelstein and Fujiwara as set forth above with the further teachings of Fujiwara to provide the piston bodies with dome structures for the advantage of preventing stress concentrations from developing (Fujiwara abstract). 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein US 4,199,945 in view of Fujiwara et al. US 4,662,176 as applied to claim 22 above, and further in view of Berchowitz et al. US 7,171,811.
Regarding claim 24, the combination of Finkelstein and Fujiwara is silent regarding:
a load device operably coupled to the piston assembly, the load device disposed between the first piston body and the second piston body, wherein the load device defines a proximal portion of the closed cycle engine in relation to the lateral axis.
Berchowitz teaches (see Fig. 10):
a load device 120 operably coupled to the piston assembly 118, 122, 124, the load device 120 disposed between the first piston body 123 and the second piston body 125, wherein the load device 120 defines a proximal portion of the closed cycle engine in relation to the lateral axis.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Finkelstein and Fujiwara with that of Berchowitz for electric power generation with the additional advantage of providing double duty using only one set of linear alternators for reduced weight and cost (Berchowitz col. 10, l. 32-37).

Regarding claim 25, the combination of Finkelstein, Fujiwara, and Berchowitz teaches:
wherein the piston assembly comprises a dynamic member 128, wherein the load device 120 comprises a machine body 120 and a stator assembly 126 housed by the machine body, the machine body 120 disposed laterally between the first piston 122 and the second piston 124, and wherein the stator assembly 126 at least partially surrounds the dynamic member 128 (Berchowitz Fig. 10).

Claims 29-31 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein US 4,199,945 in view of Fujiwara et al. US 4,662,176 as applied to claim 26 above, and further in view of Kamen et al. US 2008/0314356.
Regarding claim 29, the combination of Finkelstein and Fujiwara is silent regarding:
at least one of: a first heater body disposed in proximity to the first piston body, wherein the first plurality of working-fluid pathways are in thermal communication with the first heater body; or a second heater body disposed in proximity to the second piston body, wherein the second plurality of working-fluid pathways are in thermal communication with the second heater body (Finkelstein discloses that all the expansion chambers are heated and all the compression chambers are cooled, but the details of a heater, regenerator, and cooler section in each conduit are omitted for clarity, col. 10, l. 45-53).
Kamen teaches (see Fig. 28):
a heater body 2810 (burner) disposed in proximity to the piston body 2806, wherein the plurality of working-fluid pathways 2802 are in thermal communication with the heater body.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Finkelstein and Fujiwara with that of Kamen to provide the first and second piston bodies with heater bodies in order to provide the necessary heating to the expansion chambers as suggested by Finkelstein and in order to enable engine operation thereof.

Regarding claims 30 and 31, the combination of Finkelstein, Fujiwara, and Kamen teaches:
wherein at least a portion of the first heater body 2810 is disposed laterally distal to the first piston body 2806 in relation to the lateral axis, and wherein at least a portion of the second heater body 2810 is disposed laterally distal to the second piston body 2806 in relation to the lateral axis (Kamen Fig. 28).
wherein the first heater body 2810 is disposed proximal to the first expansion chamber 404 and distal to the first compression chamber 406, and wherein the second heater body 2810 is disposed proximal to the second expansion chamber 404 and distal to the second compression chamber 406 (Kamen Figs. 4 and 28).

Claim 40 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein US 4,199,945 in view of Fujiwara et al. US 4,662,176 as applied to claim 21 above, and further in view of Qiu et al. US 2006/0179835.
Regarding claim 40, the combination of Finkelstein and Fujiwara is silent regarding:
wherein the regenerator has a regenerator body defining a hot-side portion and a cold-side portion separated by a hot-to-cold gap between a hot-side plurality of fin arrays and a cold-side plurality of fin arrays.
Qiu teaches (see Figs. 9-14 and 21):
wherein the regenerator 108 has a regenerator body defining a hot-side portion 188, 190, 192 and a cold-side portion 194, 196 separated by a hot-to-cold gap (at insulation component 198, see [0077], Fig. 21) between a hot-side plurality of fin arrays and a cold-side plurality of fin arrays (see fin arrays 146, 152, 158 in Figs. 9-14).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the regenerator in the combination of Finkelstein and Fujiwara (conventional regenerator 5 in Fujiwara) with that taught by Qiu (channelized stratified regenerator) for the advantages of providing design options for varying regenerator porosity for different portions of the regenerator dependent on factors such as local temperature of the regenerator portion to assist in satisfying competing requirements of the regenerator to store sufficient heat while keeping frictional losses in check, where it is typically desirable to have a greater porosity toward the hotter end of the regenerator (Qiu [0078-0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        12/07/2022